ON REHEARING.
HUSTON, J.
Counsel for the petitioner seems to have an idea that the appellate court, in its consideration of causes presented, is limited to the argument of counsel, either written or oral. The appellate court, in the proper exercise of the *370powers conferred upon it by the constitution and the laws, is not only authorized, but is instructed, to do many things “of its own motion.-” Counsel say in their petition for a rehearing that a “conclusion arrived at withoul the aid of argument is erroneous.” With all deference to the learned counsel, we must insist again that, highly as we esteem the aid of argument by learned counsel, we cannot submit to having our consideration of cases circumscribed thereby. We are admonished by the law we are called upon to administer that, overlooking mere technicalities, we must construe the laws “with a view to effect their objects and to promote justice.” Counsel insists that the question of exemplary or punitive damages was not an issue in the case, and that, therefore, the refusal to admit testimony “in mitigation of damages, and as a defense to punitive damages,” was not error. This was an action in trover for conversion, not replevin, and the complaint states the value of the property alleged to have been converted at $1,600, and then claims damages in the sum of $2,500. The verdict of the jury was for $1,700. There was no claim for interest in the complaint, and the assumption of counsel that the excess in the verdict over the alleged value in the complaint is for interest is not supported by the record. There is nothing in the instructions of the court in regard to interest. The plaintiff testifies that he valued the stock, including “book accounts and notes, and each and every asset of that business — everything that was connected with it — at $1,796.87.” The sheriff’s return shows that there were attached book accounts of the value of over $500. What the value of the notes and other assets were, aside from the stock proper, does not appear, nor does it appear what disposition was made of such assets. We must, as we conceive our duty in the premises, decide the case upon the record, uninfluenced by any post mortem argument of counsel, and, ignoring mere technical errors, endeavor to do substantial justice between the parties, and we think that the decision already rendered will subserve that end. The petition for rehearing is denied.
Sullivan, C. J., and Quarles, J., concur.